MEMORANDUM **
Michael Gregory appeals from the district court’s denial of his motion to with*932draw his guilty plea to three counts of use of a communications facility to commit a felony drug offense, in violation of 21 U.S.C. § 843(b).
We dismiss in light of the valid appeal waiver. See United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir.2000) (stating that an appeal waiver is valid when it is entered into knowingly and voluntarily).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.